Title: 17th.
From: Adams, John Quincy
To: 


       Dined at Judge Greenleaf’s with Pickman and Thompson. Two Miss Dalton’s were there; and Miss Deblois a young lady whose brother is paying his addresses to the eldest Miss Dalton. Miss Deblois has been much celebrated, as a beauty; and she may still be called very handsome: though she be as much as 27. She is sociable and agreeable: Though she is not yet wholly destitute of that kind of vanity, which is so naturally the companion of beauty. She puckers her mouth a little, and contracts her eyelids a little, to look very pretty; and is not wholly unsuccessful. The Miss Dalton’s, as usual talk’d more about themselves and the family, than any thing else. The eldest is said to be blest with a very amiable disposition, and as for Polly, Miss Deblois said, she made her laugh yesterday beyond measure, and it is well she has the talent of exciting laughter, in others; for unless her countenance very much belies her she is seldom, guilty of such a trick herself. Judge Greenleaf’s daughters’, are always so much addicted to silence, that although I have been in company with them a number of times, I know not what opinion to form of them.
       In the afternoon I took a long walk with Thompson and Putnam. The weather was very dull and disagreeable. Thompson stopp’d at Mrs. Atkins’s. I pass’d the evening with Putnam at his lodgings.
      